Citation Nr: 0834219	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-21 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right radical 
nephrectomy, secondary to renal cell carcinoma of the right 
kidney, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for right radical nephrectomy, secondary to renal 
cell carcinoma of the right kidney and PTSD.

The veteran's representative has raised the issues of service 
connection for a left kidney disability, to include as 
secondary to diabetes and service connection for hypertension 
to include as secondary to diabetes.  As these claims have 
not been adjudicated by the RO and not developed for 
appellate review, they are referred to the RO for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As the veteran served in Vietnam during the Vietnam era, 
his exposure to Agent Orange is presumed.

2.  The appellant has been diagnosed with right radical 
nephrectomy, secondary to renal cell carcinoma of the right 
kidney, neither of which is among the disabilities recognized 
by VA as associated with Agent Orange exposure.

3.  Renal cell carcinoma was not shown in service, or for 
many years thereafter, and there is no competent evidence 
establishing a medical nexus between right radical 
nephrectomy, secondary to renal cell carcinoma and the 
appellant's active service, to include exposure to 
herbicides.

4.  The veteran has a current diagnosis of PTSD related to 
in-service stressors.

5.  Objective evidence has been submitted to verify the 
veteran's claimed in-service stressors.


CONCLUSIONS OF LAW

1.  A right radical nephrectomy, secondary to renal cell 
carcinoma of the right kidney was not incurred in or 
aggravated by active service, nor may such be presumed, to 
include as due to Agent Orange exposure.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  The criteria for the establishment of service connection 
for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2004 letter, issued prior to the 
decision on appeal, the veteran was provided notice regarding 
what information and evidence is needed to substantiate the 
claims as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
additional evidence that pertains to the claims.  The veteran 
was advised about how disability evaluations and effective 
dates are assigned and the type of evidence which impacts 
those determinations in a July 2007 letter.  This case was 
last readjudicated in December 2006. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, 
service personnel records, private medical records, VA 
outpatient treatment reports and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing lay 
statements.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).




        1.  Right radical nephrectomy

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The veteran contends that his renal cell carcinoma of the 
right kidney, resulting in a right radical nephrectomy, was 
caused by exposure to Agent Orange while in Vietnam.  In 
multiple statements submitted throughout the duration of the 
appeal, the veteran has reported that no one in his family 
has ever had any type of cancer and that prior to joining the 
Army he was in good health.

Service medical records are absent of any complaints, 
findings, or treatment of genitourinary problems or renal 
cell carcinoma.  Similarly, no genitourinary problems or 
renal cell carcinoma were noted upon separation.

Private medical records from October 1981 to May 2004 reflect 
that the veteran was treated for chronic renal failure in 
February 1992 and underwent a right radical nephrectomy of 
the right kidney in June 1994.  Subsequent private medical 
records reveal the veteran continued to be treated for 
chronic renal failure and end stage renal disease.  Records 
reflect he sought a kidney transplant in May 2004.

VA outpatient treatment reports from September 2002 to April 
2004 reflect that a history of kidney problems was noted in 
May 2002. 

In a June 2004 VA examination, which included a genitourinary 
exam, the veteran reported that he lost his right kidney due 
to cancer in 1994 and was currently diagnosed with end stage 
renal disease of the left kidney, for which he began 
dialysis.  The examiner diagnosed the veteran with right 
nephrectomy nonservice-connected due to carcinoma.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a right radical 
nephrectomy, secondary to renal cell carcinoma of the right 
kidney, to include as due to Agent Orange exposure.

The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam War.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a 
presumption of service connection arises for a Vietnam 
veteran (presumed exposed to Agent Orange) who develops one 
of the conditions listed in 38 C.F.R. § 3.309(e), noted 
above.

The appellant's service record reflects that he served in the 
Republic of Vietnam from September 1966 to April 1967.  Thus, 
the appellant is presumed to have been exposed to herbicides. 
See 38 C.F.R. § 3.307(a)(6)(iii).  However, the Board finds 
that there is no basis for a grant of presumptive service 
connection on the basis of the presumed Agent Orange 
exposure, since the right radical nephrectomy secondary to 
renal cell carcinoma is among the enumerated disabilities 
recognized by VA as being etiologically related to herbicide 
exposure.

Also noted above, notwithstanding the aforementioned 
presumption, service connection for a disability claimed as 
due to exposure to Agent Orange may be established by showing 
that a disorder resulting in disability or death was in fact 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162- 64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.

As the appellant has not clearly limited his claims for 
service connection for right radical nephrectomy, secondary 
to renal cell carcinoma of the right kidney, evidence of 
nexus between the disability to any in-service injury or 
disease, to include Agent Orange exposure, may provide a 
basis for granting service connection.  However, a careful 
review of the evidence reveals that there is no competent 
medical evidence showing that renal cell carcinoma, resulting 
in right radical nephrectomy, had its onset during service or 
is in any way related to service.

There is no evidence of treatment for a kidney problem in 
service.  There is no evidence of record indicating an 
exposure to herbicides in service.  A genitourinary disorder, 
to include renal cell carcinoma was not noted upon separation 
or for many years after service.  In fact, the earliest 
record of treatment for chronic renal failure was in February 
1992, over 20 years following service.  No physician has 
provided an opinion relating the veteran's current disability 
to an in-service injury or herbicide exposure.  In addition, 
the June 2004 VA examiner concluded that the veteran's right 
radical nephrectomy was due to carcinoma.  

The only opinion in the record linking his disorder to 
service is the veteran's.  However, where the determinative 
issue involves medical causation or a medical diagnosis, lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As noted above, there is no medical opinion in 
the record linking the current disorder with service or with 
his presumed herbicide exposure.  

Additionally, the veteran has not been diagnosed with any of 
the disorders listed under 3.309(e) which are deemed 
associated with herbicide exposure, under current VA law.  
Thus, the current disorder is not a disability which is 
considered to be associated with herbicide exposure under 
current VA law for presumptive purposes.  See 38 C.F.R. 
§3.309 (e).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

        2.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The veteran contends that his current PTSD is related to his 
active service. He stated that his stressors included combat 
exposure, witnessing persons blown up by mines, being on 
guard duty and was exposure to sniper fire.  In a May 2004 
PTSD questionnaire, the veteran reported that he was a member 
of Company B of the 86th Engineering Battalion, and was 
attached to the 25th Division from 1966 to 1967.  In 
subsequent statements the veteran reported being stationed at 
Cu Chi in South Vietnam, though he also worked all over the 
country.

The instant case turns on whether the veteran has PTSD which 
is related to a verified service stressor.  In accordance 
with the service personnel records, the veteran's military 
occupational specialties do not reflect that he was exposed 
to combat, as alleged.  His DD form 214 does not indicate 
that he received a Combat Infantryman's Badge, a Purple 
Heart, or any other metal which indicates combat service.  
Service personnel records reflect that the veteran was a 
member Company B of the 86th Engineering Battalion and served 
in Vietnam from September 1966 to April 1967.

Service treatment records do not contain any complaints, 
findings, or treatment of PTSD or a psychiatric disorder.  
The separation examination was absent of any findings of PTSD 
or psychiatric problems.  

Private medical records reflect the veteran was treated for 
anxiety in February 2003.  VA outpatient treatment reports 
reflect the veteran was hospitalized in December 2004 and 
diagnosed with chronic PTSD.  

In a June 2004 VA examination, the veteran reported serving 
in Vietnam for approximately 11 months and was stationed at 
Cu Chi initially, but served all over the country.  His 
reported stressors included being on a convoy in which he 
witnessed land mines explode with fellow soldiers being 
injured and being subjected to sniper fire while on guard 
duty in a "pill box" at night.  His PTSD symptoms included 
hopelessness, worthlessness, sleeping problems, depression, 
sadness, anger, social withdrawal, exaggerated startle 
response, with a normal memory, fair reasoning, fair 
concentration and good judgment.  He was diagnosed with mild 
PTSD and severe adjustment disorder with depressed mood, 
secondary to chronic medical problems.  The examiner 
indicated that the veteran's reported experiences during his 
Vietnam service qualified as life-threatening.  

An April 2005 letter from a social worker at a Vet Center 
reported that the veteran recently entered into therapy.  The 
veteran reported his military combat experiences included 
seeing trucks blown up, getting back to the base before 
nightfall, being in the field with the infantry with 
Operation Cedar Falls, being a gunner on a convoy and mine 
sweeping.  His PTSD symptoms included helplessness, horror, 
intrusive thoughts, recurrent dreams, psychological and 
physiological reactions to triggers, avoidance of trauma 
recollection, inability to recall aspects of trauma, 
diminished interest in activities, restricted affect, sense 
of foreshortened future, sleep disorders, hypervigilence, and 
exaggerated startle response.  He was assessed with chronic 
and severe PTSD, to include as secondary to his combat 
experiences.

The Board notes that a response from the U.S. Army and Joint 
Services Records Research Center (JSSRC), formerly known as 
the U.S. Armed Services Center for Unit Records Research 
(CURR), corroborated the veteran's reported assignment with 
the 86th Engineer Battalion, from 1966 to 1967, which was in 
direct support of the infantry divisions, including the 25th 
Infantry Division at Cu Chi.  In addition, the JSSRC verified 
that Cu Chi was attacked on March 15, 1967.  The Board notes 
that there does not need to be corroboration of every detail 
of the veteran's account of the stressor and since the 
veteran's presence in areas of documented combat can be 
verified, the Board finds that he was exposed to combat 
stressors, even without the explicit documentation of his 
participation.  See Pentacost v. Principi, 16 Vet. App. 124 
(2002).

Upon a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran suffers from PTSD which is 
linked to a corroborated in-service stressor and that service 
connection is warranted.  The Board finds that the service 
personnel records, coupled with CURR's response, provide 
corroborating evidence of the claimed inservice stressors to 
include those related to guard duty and exposure to sniper 
fire which stationed at Cu Chi.  Because there is medical 
diagnosis of PTSD related to the claimed in-service stressor, 
and credible supporting evidence of the occurrence of that 
stressor, the Board concludes that the evidence supports the 
grant of service connection for PTSD.
ORDER

Service connection for right radical nephrectomy, secondary 
to renal cell carcinoma of the right kidney, to include as 
due to Agent Orange exposure, is denied.

Service connection for PTSD is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


